DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The claims have not been amended.   

Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are partly persuasive and partly not persuasive. As to the frameworks AEI and AFX, the parent application of the Li reference (below) does not support this feature.  Therefore the rejection of Claims 2 and 4 are withdrawn.  As to the CHA framework however, this position is not persuasive.  Specifically, the priority doc to Li: 60/907206 describes a CHA-type sieve (SAPO-34, which is a CHA-type sieve) (para. 1, 2, 6, 7, etc), which is modified by both Fe and Cu (para. 18 and table 1, which describes one sieve modified with both Fe and Cu, examples 1 and 2).  The iron is in the sieve from 0.2 to 0.3 (para. 19) and copper is exchanged from 1.9-2wt% (para. 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1, 3, 5, 6, 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US Pub.: 2008/0241060) and in view of Bull (US Pub.: 2008/0226545).
Li describes an aluminosilcate zeolite material (abstract) that has a SAPO-34 structure (para. 9) or a CHA or AEI or AFX structure (para. 11).  The sieve can be modified with iron or copper (para. 12) or copper and iron (para. 40).  In one example, iron can be added into the sieve from 0.2 to 0.25 wt % (para. 41) and copper from 1.9 wt % to 2 wt % based on the weight of the entire composition, which is primarily the molecular sieve (para. 42).  The total of both iron and copper being within the claimed range of 0.1 to 10 wt %.  The material is a SCR catalyst (abstract).  
As to the SAR, the reference says that the SAR can be made in a way that achieves a desired SAR value (para. 54), but does not describe a specific desired range.
As to the SAR value, Bull describes a CHA sieve modified with Cu for use as an SCR (para. 7).  The reference explains that a ratio of SiO2/Al2O3 from 15-256 is effective for use in these types of catalysts (para. 8).  In terms of just Si/Al, this range overlaps as 7.5-128.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ s range of SAR, such as 7.5-128, as taught by Bull for use in the zeolite of Li because zeolites with SAR within this range are known to be effective for use as SCRs.

	As to Claim 5, Li does not specifically describe use of a binder.  
	Bull teaches that the catalyst can include a zirconia binder (para. 49).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a binder for use in the SCR, as taught by Bull for use in the SCR of Li because these are known to be a useable additive in these types of catalysts.

	As to Claim 6, Li explains in one example, iron can be added into the sieve from 0.2 to 0.25 wt % (para. 41) and copper from 1.9 wt % to 2 wt % based on the weight of the entire composition, which is primarily the molecular sieve (para. 42).  

	As to Claim 7, Li does not teach the features of claim 7.
	Bull explains that the catalyst may be applied as a washcoat (para. 34) onto a wall flow substrate (para. 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the SCR of Li as a washcoat on a wall flow substrate, as described by Bull because Bull shows that this application of an SCR in an exhaust gas stream is an effective means for applying this type of catalyst for use in NOx reduction. 

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to the AEI framework, Mertens (US Pub.: 2007/0100188) describes a SAPO-18 and ALPO-18 (para. 50) whose silica/alumina ratio is from 0.01 to 0.6 (para.  50).  The sieve is modified by Cu, Fe (para. 62).
	
	As to the AFX framework, see: Liu (US Pat.: 6448197).  Liu describes a method of making a metal-containing small pore molecular sieve catalyst (title) that includes metals, such as iron and copper and mixtures thereof (col. 2, lines 17-18) in an amount of 0.5 to 40 wt % (col. 2, lines 17-20, 50-52) using a sieve, such as SAPO-56 (col. 2, lines 33-34).  As to the SiO2/Al2O3 ratio, Liu explains that the Si/Al2 ratio (SAR) is from 0.65 or below (col. 4, lines 26-30), which is far below a SAR of 8 to 150.  
The SAR is outside of the claimed range.

	Claims 1, 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin (US Pub.: 2003/0176753) and evidenced by Clark (US Pub.: 2019/0120109).
Levin describes a molecular sieve composition used as a catalyst (title) that can be a SAPO-56 (para. 49).  The sieve may be modified by a metal such as Cu, Fe and mixtures thereof (para. 46).  SAPO-56 is an AFX-type sieve.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

March 2, 2022